
	
		II
		112th CONGRESS
		2d Session
		S. 3372
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2012
			Mr. Webb (for himself
			 and Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 704 of title 18, United States
		  Code.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Service Integrity Act of
			 2012.
		2.Military medals
			 or decorationsSection 704 of
			 title 18, United States Code, is amended to read as follows:
			
				704.Military
				medals or decorations
					(a)In
				generalWhoever knowingly purchases, attempts to purchase,
				solicits for purchase, mails, ships, imports, exports, produces blank
				certificates of receipt for, manufactures, sells, attempts to sell, advertises
				for sale, trades, barters, or exchanges for anything of value any decoration or
				medal authorized by Congress for the Armed Forces of the United States, or any
				of the service medals or badges awarded to the members of such forces, or the
				ribbon, button, or rosette of any such badge, decoration, or medal, or any
				colorable imitation thereof, except when authorized under regulations made
				pursuant to law, shall be fined under this title, imprisoned for not more than
				6 months, or both.
					(b)False Claims to
				the Receipt of Military Decorations, Medals, or Ribbons in Order To Secure a
				Tangible Benefit or Personal Gain
						(1)In
				generalWhoever, with the intent of securing a tangible benefit
				or personal gain, knowingly, falsely, and materially represents himself or
				herself through any written or oral communication (including a resume) to have
				served in the Armed Forces of the United States or to have been awarded any
				decoration, medal, ribbon, or other device authorized by Congress or pursuant
				to Federal law for the Armed Forces of the United States, shall be fined under
				this title, imprisoned for not more than 6 months, or both.
						(2)Tangible
				benefit or personal gainFor purposes of this subsection, the
				term tangible benefit or personal gain includes—
							(A)a benefit
				relating to military service provided by the Federal Government or a State or
				local government;
							(B)employment or
				professional advancement;
							(C)financial
				remuneration;
							(D)an effect on the
				outcome of a criminal or civil court proceeding; and
							(E)an impact on
				one’s personal credibility in a political
				campaign.
							.
		
